Citation Nr: 9912926	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from July 1951 to February 
1953.  

The case was previously before the Board of Veterans' Appeals 
(Board) in April 1998.  At that time, the Board noted that 
service connection had been denied for a personality disorder 
in a January 1954 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), and that the veteran had 
failed to submit a timely appeal.  At the time of the earlier 
Board action, the RO had developed two issues for Board 
consideration, entitlement to service connection for PTSD, 
and whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
personality disorder.  The Board noted that the veteran's 
original claim for service connection for a psychiatric 
disability was denied on the basis that the veteran had a 
schizoid personality, and there were new psychiatric 
diagnoses now of record.  Accordingly, the Board determined 
that the issue for Board consideration was as noted on the 
title page, and was to be considered as a new claim.

The Board then remanded the case to the RO for further 
development.  The case is once more properly before the Board 
for action.  


FINDINGS OF FACT

1.  The veteran has not presented any medical evidence 
demonstrating a nexus between a post service acquired 
psychiatric disorder and the incidents of service.  

2.  A current clear diagnosis of PTSD linked to service is 
not shown in the record.



CONCLUSION OF LAW

The veteran has not submitted a well grounded claim with 
regard to the issue of entitlement to service connection for 
a psychiatric disability, to include PTSD.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was seen in service in July 1952, at which time 
he complained of dizzy spells and chills up his spine, along 
with inability to concentrate, forgetfulness, and a lack of 
energy.  He reported that he had an older brother, who was 
deceased.  He appeared oriented and rational, but 
preoccupied, depressed and somewhat withdrawn.  The 
impression was schizoid personality.  Psychological testing 
in early August 1952 was reported to be diagnostic of 
paranoid schizophrenia.  After August, he was not seen until 
November 1952, when he was referred for essentially the same 
complaints.  He was referred to a Board of Medical Survey, 
which diagnosed schizoid personality.  He was recommended for 
discharge.  

When the VA examined the veteran for compensation purposes in 
May 1953, he reported a great deal of resentment, and stated 
that he was very tense.  He had been unable to find any work 
since his discharge from service.  The veteran noted that 
there had been a diagnosis of schizophrenia during service.  
While he reported headaches and dizzy feelings, he did not 
present a real schizophrenic type of affect.  He showed 
plenty of interest in and concern for reality.  It appeared 
as if his main problem was a struggle to adapt himself to new 
situations and to struggle with the resentment he felt 
towards his parents.  The diagnosis was schizoid personality, 
with mild paranoid trends.  

Subsequent to hospitalization in a VA facility in October 
1953, the diagnoses included schizoid personality with 
passive dependency patterns, in an emotionally immature 
individual with considerable feelings of sexual inadequacy, 
depressed moods, and somatic symptoms such as headaches and 
neurasthenia.  

On VA compensation examination in July 1975, the diagnosis 
was chronic schizoid personality, moderate in degree.  

Of record are reports of treatment afforded the veteran by 
the VA.  In a January 1984 treatment note, he complained of 
chronic head problems since 1953.  The diagnosis was 
psychoneurosis.  He underwent a psychosocial assessment in 
July 1984, at which time he reported his last job was as a 
janitor in 1975.  He admitted to mild to moderate chronic 
depression due to years of somatic discomfort (headaches, 
stomach, nasal congestion and heart), along with financial 
stress.  He indicated that he had been receiving treatment at 
VA medical facilities.  The diagnosis was schizoid 
personality.  On treatment in November 1984, the veteran 
reported receiving regular outpatient treatment.  The 
assessment was schizoid personality with somatization.  

He was hospitalized in a VA facility in May 1984, at which 
time he reported an irregular pulse and gastrointestinal 
discomfort.  He denied depression, and there were no 
psychotic symptoms reported or evident.  The diagnoses upon 
discharge from the hospitalization included schizoid 
personality.

Reports of private medical treatment are also of record.  In 
an August 1985 note, there was no evidence of a thought 
disorder.  When he was seen in April 1986, there was some 
situational depression components.  No symptoms of 
generalized anxiety were present.  

The VA again examined the veteran for compensation purposes 
in September 1986.  He reported the 1984 hospitalization, but 
did not report any other periods of hospitalization caused by 
the psychiatric disorder.  He continued to be vague and non-
specific in giving details of psychiatric problems, rather 
focusing on psychosomatic problems.  He did not report any 
work subsequent to 1975.  After reviewing the findings on 
examination, the examiner concluded that the veteran was 
convinced he was disabled and had multiple somatic 
complaints.  The veteran's symptoms were consistent with a 
somatization disorder with concomitant symptoms of anxiety 
and depression.  The diagnostic impression was somatization 
disorder and possible personality disorder with schizoid 
features.  

Of record are reports of treatment of the veteran by Kashi 
Bagri, M.D.  In the portion of the March 1993 treatment note 
entitled Past Psychiatric history, the veteran indicated that 
he had been in service from 1951 to 1953, and reported that 
his problems began then.  He stated that he was hospitalized 
in 1952 and 1953.  After mental status examination, Dr. 
Bagri's diagnostic impression was recurrent major depressive 
disorder and panic disorder with generalized anxiety 
disorder.  Follow-up treatment was afforded in April 1993, 
May 1993, and July 1993, at which time the veteran reported 
symptomatic improvement.  On the May 1993 treatment note, Dr. 
Bagri's diagnostic impression was depressive disorder with 
PTSD, and the diagnostic impression was PTSD after the July 
1993 treatment.  However, on neither occasion did Dr. Bagri 
make reference to any underlying stressors.  In an April 1995 
treatment note, the veteran indicated that he was receiving 
treatment at the VA medical center.  The veteran appeared 
less anxious and depressed.  

The veteran provided testimony at a formal hearing before a 
VA hearing officer in April 1995.  He stated that he was 
under a great deal of pressure in service.  (Transcript, 
hereinafter T-1).  He testified that he did not have any 
problems prior to service (T-3).  

Subsequent to remand, the veteran was again examined for 
compensation purposes.  While the veteran reported numerous 
physical problems, he was unable to specify any psychiatric 
problems or emotional disturbances.  The examiner reviewed 
the veteran's medical records, and while outpatient treatment 
was noted, there had been no hospitalization since 1984.  The 
veteran reported that while he was in service, his older 
brother killed himself, and the veteran stated that this was 
"a big blow to him."  Other than this incident, the veteran 
could not be very specific as to anything that happened to 
him in service.  He was not specific about his work history, 
indicating that he left work about 20 years prior to the 
examination.  The veteran denied anything life threatening 
during service, and did not have any memories of any such 
incidents.  He was very vague about complaints of depression.  
After a review of the findings on examination, the diagnoses 
were dementia, not otherwise specified; undifferentiated 
somatoform disorder; borderline intellectual functioning; and 
personality disorder with cluster A traits.  

The examiner opined that the veteran did not fulfill the 
criteria for PTSD.  After being repeatedly asked about 
frightening things in service, the veteran was unable to name 
a single frightening event.  He just spoke generally about 
the fact that the Marines, his service, were rough.  The 
examiner concluded that this did not qualify as a traumatic 
event in which he was confronted with the death, serious 
injury or threat to personal integrity for a diagnosis of 
PTSD.  The veteran appeared to be unable to articulate any 
specific psychiatric complaints.  He did, however, have 
multiple somatic complaints that were not substantiated by 
physical findings or laboratory results.  Additionally, the 
veteran over the years has intermittedly had some non-
specific paranoid ideation, has been more or less a loner, 
and has been dysfunctional in society without any specific 
clinical syndromes as the cause.  The examiner therefore 
opined that the veteran had characteristics of both a 
paranoid personality disorder and a schizoid personality 
disorder.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  The Board 
finds that the RO was conscientious in developing the record 
as the Board requested.  Medical treatment records were 
requested and a comprehensive VA examination was completed.  
The Board believes that the record has been supplemented with 
additional information that will allow for an informed 
determination at this time.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well-grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The Board initially notes that on repeated VA compensation 
examinations and treatment, various forms of personality 
disorders have been shown.  As noted in the previous RO 
decision, from which a timely appeal was not taken, 
personality disorders are not considered to be disabilities 
for the purposes of VA compensation.  38 C.F.R. § 3.303 
(1998).  The Board notes that Dr. Bagri, in his March 1993 
treatment note, indicated that the veteran demonstrated 
recurrent major depressive disorder and panic disorder with a 
generalized anxiety disorder.  Solely for the purpose of 
determining if the veteran's claim for service connection for 
a psychiatric disorder is well grounded, the Board will 
conclude that a post service acquired psychiatric disability 
is present.  

However, the veteran must also demonstrate that this disorder 
was present in service, and must provide medical evidence 
demonstrating a nexus between the current disability and the 
incidents of service.  While there was a diagnosis of 
paranoid schizophrenia in service, after a review of all the 
evidence, the treating physicians concluded that schizoid 
personality, and not schizophrenia, was present.  More 
importantly, the veteran has presented no medical evidence 
demonstrating a nexus between a post service acquired 
psychiatric disorder and the incidents of service.  Dr. 
Bagri, in his treatment of the veteran in March 1993 noted 
the history the veteran provided of treatment in service.  
However, Dr. Bagri did not reach a medical conclusion that 
there was a nexus between the  recurrent major depressive 
disorder and panic disorder with generalized anxiety disorder 
and the incidents of service.  The Board is instead left with 
the veteran's contentions, unsupported by medical evidence.  
As the veteran is not a medical professional, he is not 
competent to report on such questions as a medical nexus.  
See Grottveit and Espiritu  In the absence of the required 
medical evidence, the Board concludes that the veteran's 
claim for service connection for an acquired psychiatric 
disorder is not plausible, and therefore, to this extent, his 
claim must be denied.   

The veteran has further contended that service connection is 
warranted for PTSD. Service connection for PTSD requires the 
presence of three elements:  (1) a current clear diagnosis of 
PTSD, (2) credible supporting evidence that the claimed in-
service stressor actually occurred, and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); see also 38 C.F.R. 3.304(f) (1998).  If 
the claimed stressor is related to combat, service department 
evidence that the veteran was engaged in combat or received 
"the Purple Heart, Combat Infantryman Badge, or similar 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in[-]service 
stressor." Id.

A review of the evidence of record indicates that there is no 
clear medical diagnosis of PTSD.  On examination and 
treatment at VA facilities, no diagnosis of PTSD was reached.  
The Board has noted the conclusions reached by Dr. Bagri on 
the May 1993 and July 1993 treatment notes.  These diagnoses 
were not supported by reference to stressful incidents in 
service assuming without argument that the diagnosis of PTSD 
was established.  Significantly, when the veteran had a 
detailed examination, in March 1993 upon intake, PTSD was not 
diagnosed.  

On the most recent VA examination, after a detailed and 
thorough examination, the examiner specifically concluded the 
veteran did not fulfill the criteria for PTSD.  The Board is 
instead left with the veteran's contention he currently has 
PTSD arising out of his period of service.  The veteran is 
competent to report on the symptoms.  However, as he is not a 
medical professional, he is not competent to reach 
conclusions on medical questions such as etiology.  See 
Grottveit and Espiritu 

In the absence of a current clear medical diagnosis of PTSD, 
the veteran's claim for service connection for that disorder 
is not plausible.  Accordingly, service connection for PTSD 
must be denied.  The VA examiner in 1998 offered an opinion 
against the existence of PTSD and offered the rationale 
supporting that conclusion.  The examiner did not link any of 
the Axis I psychiatric diagnoses to service. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends, in essence, 
that the M21-1 provisions indicate that the claim must be 
fully developed prior to determining whether the claim is 
well grounded, and that this requirement is binding on the 
Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim, VA has no duty to assist the appellant 
in developing his case.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  






		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

